IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
ANDREW McKEVITZ, )
Plaintiff,
Vv. Case No. 3:18-cv-00132
SILVER CITY RESOURCES, INC. JURY DEMAND
Defendant.

MOTION FOR SUMMARY JUDGMENT
COMES NOW, Andrew McKevitz, through counsel, to file this Motion for
Summary Judgment, and states as follows:
1. This Honorable Court granted Defendant’s attorney James Snyder’s
Motion to Withdraw as counsel [Doc. 18].
2. Defendant Silver City Resources, Inc. has not retained required new
counsel in this matter nor even left a correct forwarding address for the
Court [Doc. 19].
3. As such, it appears that Defendant does not plan on pursuing a defense
of this case.
4. Therefore, Plaintiff requests a summary judgment in his favor based on

all legal theories.

1

Case 3:18-cv-00132-PLR-HBG Document 20 Filed 04/20/20 Page 1of3 PagelD #: 99

 
5. No affidavit is necessary as the basis of this Motion is facts already part
of the court record.

PREMISES CONSIDERED, Plaintiff Andrew McKevitz requests that this

Honorable Court:

6. Grant his Motion for Summary Judgment on all counts;

7. Award total damages of $21,000.00;

8. Award Pre-judgment and post-judgment interest; and,

9. Tax court costs and other litigation expensesto the Defendant.

Respectfully submitted this 18" day of April, 2020.

igh, DED

Stephen’H. Byrd (BPR #030014)
9051 Executive Park Drive, Suite 200
Knoxville, TN 37923

865-250-1968

BunkyByrd@gmail.com
Attorney for Plaintiff
CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true and exact copy of the foregoing
has been properly served via CM/ECF system, U.S. Mail, postage prepaid, e-mail,
or hand delivered upon the following:
Registered Agent, Terri L. Montheith

6370 W. Flamingo Road
Suite 5M

2

Case 3:18-cv-00132-PLR-HBG Document 20 Filed 04/20/20 Page 2 of 3 PagelD #: 100

 
 

Las Vegas, Nevada 89103
Registered Agent, Terri L. Montheith
2950 S. Rancho Drive

Suite 204
Las Vegas, Nevada 89102

This the 18" day of April, 2020.

RagheV

Stephen A. | Byrd

2

Case 3:18-cv-00132-PLR-HBG Document 20 Filed 04/20/20 Page 3o0f3 PagelD #: 101

 
